Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                               DETAILED ACTION

Claims 1-20 received on 01/28/2020 have been examined.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No 10, 554,561 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Claims 8, 14 and 16 of patent No US 10, 554,561 B2 discloses  all the features of independent claims 1, 10 and 16  of the instant application respectively with a minor obvious variation. 
Similarly the claims 2-7, 9, 11-13, 15, 17-20 patent No US 10,554,561 B2 discloses all the features of claims 2-9, 11-13, 15, 17-20 of the instant application with a minor obvious variation.
. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No 10/142,240 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 

Claims 1, 10 and 16 of patent No US 10/142,240 B2 discloses all the features of independent claims 1, 10 and 16 of the instant application respectively with a minor obvious variation. 

Claims 4-10, 13-15 of patent No US 10/142,240 B2 discloses all the features of claims 2-9, 11-13, 15, 17-20 of the instant application with a minor obvious variation.

Thus, it would have been obvious to one of ordinary skill in the art having the claims 1-16 of U.S. Patent No 10/142,240 B2 to modify the claims to achieve the features of claims 1-20 of the instant application. 

Claims 1, 3, 6-7, 10, 13, 16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No 9, 872,055 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6 of U.S. Patent No 9, 872,055 B2. discloses all the .

Thus, it would have been obvious to one of ordinary skill in the art having the claims 1-6 of U.S. Patent No 9, 872,055 B2 to modify the claims to achieve the features of claims 1, 3, 6-7, 10, 13, 16 and 18 of the instant application. 

REASONS FOR ALLOWANCE
Claims 1-20 would be allowable if Applicant overcomes the double patenting rejection because the prior art on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest all the limitation with the claimed invention as a whole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAHMIDA S CHOWDHURY/Examiner, Art Unit 2471